DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following: 
Reference numbers “36”, “38”, “40”, and “48” and their lead lines are drawn in solid line and it is unclear whether the features indicated are apparent (in solid line) or hidden (phantom line).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “a vane” renders the claim indefinite because Applicant appears to be using the term contrary to its ordinary meaning in the art. MPEP2173.05(a)(III) provides that when applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this case, the term “vane” in claim 1 is used by the claim to mean the (at least partially) circumferentially extending mobile cowl (indicated as 46 in Fig 1 of Applicant’s drawings; A.K.A. nozzle section, sleeve, cowling, fairing) defining the radially outer boundary of the working fluid flow through the bypass duct (16, 16A, 16B) while the accepted meaning refers to a fluid-flow-turning aerodynamic structure extending across a working fluid flow, such as an outlet guide vane of the fan/bypass or a cascade vane of a thrust reverser (see evidentiary references: Gormley 20140030057, Crawford 10605189, Chamay 3779010, Beardsley 20130025259, Barbarin 4922713, Deusler 5778659; among others). 
The term is indefinite because the specification does not clearly redefine the term.
Dependent claims 2-21 (and claim 22 if applicable; see below) are also rejected. 
Regarding claim 22, the claim is indefinite because it is unclear whether the claim is meant to be a separate independent claim encompassing all the features recited in claim 1, or whether it is meant to claim 1. The repeated recitation of “a turbofan aircraft engine” (previously recited in claim 1) further contributes to the indefiniteness of whether the claims is meant to be independent or dependent. If it is meant to be a dependent claim, antecedent issues must be remedied and the claims should be written in proper dependent form. If it meant to be an independent claim, all the limitations of claim 1 that should be included in claim 22 should be added to claim 22 in place of the recitation “as defined in claim 1”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gormley 20140030057 (hereinafter Gormley '057).
Regarding Claim 1, Gormley ‘057 teaches a variable area fan nozzle (400) for a turbofan aircraft engine (110), comprising: 
a first structure (402) defining a forward portion of a bypass duct (417) of the turbofan aircraft engine (Figs 1 and 4); and 

    PNG
    media_image1.png
    659
    965
    media_image1.png
    Greyscale

a second structure (454) defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct (Fig 4), the second structure being movable relative to the first structure between a deployed position (Figs 6-8) where a porting flow passage (through 623, 723, and/or 823) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open (Figs 6-8), and a stowed position (Fig 4) where the porting flow passage is closed (Fig 4), the second structure comprising: 

    PNG
    media_image2.png
    540
    963
    media_image2.png
    Greyscale

a vane (454); and 
a slat (any of the walls that at least partially define 623, 723, 823; including 622) attached to the vane (Figs 6-8) and disposed forward of the vane (Figs 6-8), the porting flow passage extending between the slat and the vane when the second structure is in the deployed position (Figs 6-8).  
Regarding claim 2, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the slat is received in a cavity (404) inside the first structure when the second structure is in the stowed position (Figs 4-8).  
Regarding claim 3, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the vane comprises a forward aerodynamic surface (any of F1-3 in Fig 8 below) and the slat comprises an aft aerodynamic surface (any of A in Fig 8 below) spaced apart from the forward aerodynamic surface of the vane (Figs 6-8), 

    PNG
    media_image3.png
    540
    963
    media_image3.png
    Greyscale

the forward aerodynamic surface of the vane and the aft aerodynamic surface of the slat at least partially defining the porting flow passage (Figs 6-8).  
Regarding claim 5, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the slat is attached to the vane via one or more brackets extending across the porting flow passage (in this case the slat being any laterally extending walls 622 partially defining the porting flow passage(s) and the bracket being any axially extending wall between the laterally extending wall and the vane).  
Regarding claim 6, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the slat is sealed (via 406, 408) with the first structure when the second structure is in the deployed position (Fig 8; in this case the slat being forward most laterally extending wall 622); and the vane is sealed with the first structure when the second structure is in the stowed position (seals 406, 408 cooperate with vane body 454 at edges E - see Fig 8 - in the stowed position; Fig 4).
Regarding claim 7, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a radially-outer sealing element (406 and/or 408) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure ([0045-47]).
claim 8, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially- outer sealing element is attached to the first structure (Fig 8) and comprises: 
a radially-outer vane sealing portion (Fig 4 either/or 406, 408) for interfacing with the vane when the second structure is in the stowed position (Fig 4); and 
a radially-outer slat sealing portion (Fig 4 the other of 406, 408) for interfacing with the slat when the second structure is in the deployed position.  
Regarding claim 9, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-outer sealing element is sealingly engaged with a radially-outer skin of the vane when the second structure is in the stowed position (406 engages outer skin of 454 in Fig 4).  
Regarding claim 10, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-outer sealing element is a leaf-type seal (Figs 4-8; [0045]).  
Regarding claim 11, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the slat comprises an aft aerodynamic surface (any of A in Fig 8 below) spaced apart from the vane (Fig 8); 

    PNG
    media_image4.png
    540
    963
    media_image4.png
    Greyscale

the aft aerodynamic surface of the slat at least partially defines the porting flow passage (823, Fig 8); and 
the slat comprises a portion (radially inner surface, radially outer surface, forward most surface and corresponding forward-most structures of 410) other than the aft aerodynamic surface of the slat for interfacing with a radially-outer sealing element (406, 408) attached to the first structure (Fig 8).
Regarding claim 12, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    540
    963
    media_image5.png
    Greyscale

Gormley ‘057 further teaches the portion other than the aft aerodynamic surface of the slat is defined by a protrusion (P in Fig 8 above) disposed on a side of the slat opposite the aft aerodynamic surface of the slat (exemplary A in Fig 8 above).  
Regarding claim 13, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a radially-inner sealing element (Figs 4-8; 406 and/or 408) configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure (Figs 4-8; [0045-47]; note, claim 13 depends from claim 1, which does not recite any other sealing element thus the currently claimed sealing element reads upon the same sealing element as the radially-outer sealing element recited in other claims not within the dependency chain for claim 13).
Regarding claim 14, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-inner sealing element is attached to the first structure (Figs 4-8) and comprises: 
a radially-inner vane sealing portion (either/or 406, 408) for interfacing with the vane when the second structure is in the stowed position (Fig 4); and 
a radially-inner slat sealing portion (the other of 406, 408) for interfacing with the slat when the second structure is in the deployed position (Fig 8).  
claim 15, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-inner sealing element is configured to provide a sealed interface between the forward and aft portions of the bypass duct when the second structure is in the stowed position (where 408 meets the internal surface of 454; Fig 4).  
Regarding claim 20, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the vane of the second structure at least partially defines a non-porting flow exit (419); and 
movement of the second structure from the stowed position to the deployed position causes an increase in an exit plane area of the non-porting flow exit (compare Fig 4 to Fig 8; [0007]).  
Regarding claim 21, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a radially-outer sealing element (406) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure ([0045-47]; Figs 4-8); and 
a radially-inner sealing element (408) configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure ([0045-47]; Figs 4-8).  
Regarding claim 22, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a nacelle (118) for a turbofan aircraft engine (110), the nacelle comprising the variable area fan nozzle as defined in claim 1 (Figs 1-8).

Claim(s) 1-2, 5, 7-8, 11-18, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford 10605198.
Regarding claim 1, Crawford teaches a variable area fan nozzle (50) for a turbofan aircraft engine (20), comprising: 

    PNG
    media_image6.png
    517
    749
    media_image6.png
    Greyscale

a first structure (including 46, 56, 54) defining a forward portion of a bypass duct (44) of the turbofan aircraft engine (Figs 1-3); and 

    PNG
    media_image7.png
    462
    765
    media_image7.png
    Greyscale

a second structure (including 59, 62, 90) defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct (Figs 1-3), the second structure being movable relative to the first structure between a deployed position where a porting flow passage (through 62) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open, and a stowed position where the porting flow passage is closed (Figs 1-3), the second structure comprising: 

    PNG
    media_image8.png
    883
    1326
    media_image8.png
    Greyscale

a vane (59); and 
a slat (any portion of 62) attached to the vane and disposed forward of the vane (Figs 1, 3), the porting flow passage extending between the slat and the vane when the second structure is in the deployed position (Fig 1).  
Regarding claim 2, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the slat is received in a cavity (68) inside the first structure when the second structure is in the stowed position (Fig 3).  
Regarding claim 5, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the slat is attached to the vane via one or more brackets extending across the porting flow passage (slats being any laterally extending wall of the cascade assembly 62 and the brackets being any axially extending wall of the cascade assembly 62).  
Regarding claim 7, Crawford teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image9.png
    883
    1326
    media_image9.png
    Greyscale

Crawford further teaches a radially-outer sealing element (Fig 3 above) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure (Fig 3).  
Regarding claim 8, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the radially- outer sealing element is attached to the first structure (Fig 3) and comprises: 

    PNG
    media_image10.png
    883
    1326
    media_image10.png
    Greyscale

a radially-outer vane sealing portion for interfacing with the vane when the second structure is in the stowed position (SV in Fig 3 above); and a radially-outer slat sealing portion for interfacing with the slat when the second structure is in the deployed position (98, 86; Fig 3).  
Regarding claim 11, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the slat comprises an aft aerodynamic surface (any laterally extending wall of cascade 62 downstream from 98, 98A) spaced apart from the vane (paced apart from the vane 59 both radially and axially); the aft aerodynamic surface of the slat at least partially defines the porting flow passage (Figs 2-3); and 

    PNG
    media_image9.png
    883
    1326
    media_image9.png
    Greyscale

the slat comprises a portion (98, 98A) other than the aft aerodynamic surface of the slat for interfacing with a radially-outer sealing element (Fig 3 above) attached to the first structure (Fig 3).  
Regarding claim 12, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the portion other than the aft aerodynamic surface of the slat is defined by a protrusion disposed on a side of the slat opposite the aft aerodynamic surface of the slat (Fig 3; protrusion 98, 98A being on the upstream end opposite from aft-most laterally extending wall of the cascade 62).
  Regarding claim 13, Crawford teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image9.png
    883
    1326
    media_image9.png
    Greyscale

Crawford further teaches a radially-inner sealing element configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure (Fig 3 above; note, claim 13 depends from claim 1, which does not recite any other sealing element thus the currently claimed sealing element reads upon the same sealing element as the radially-outer sealing element recited in other claims not within the dependency chain for claim 13).  
Regarding claim 14, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the radially- inner sealing element is attached to the first structure (Fig 3) and comprises: 

    PNG
    media_image10.png
    883
    1326
    media_image10.png
    Greyscale

a radially-inner vane sealing portion for interfacing with the vane when the second structure is in the stowed position (SV in Fig 3 above); and a radially-inner slat sealing portion for interfacing with the slat when the second structure is in the deployed position (98, 86 in Fig 3).  
Regarding claim 15, Crawford teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image11.png
    883
    1326
    media_image11.png
    Greyscale

Crawford further teaches the radially-inner sealing element is configured to provide a sealed interface between the forward and aft portions of the bypass duct when the second structure is in the stowed position (Fig 3; at least element S providing sealing).  
Regarding claim 16, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the radially-inner sealing element comprises a tongue (Fig 3 below) extending from a main body (Fig 3 below), 

    PNG
    media_image12.png
    883
    1326
    media_image12.png
    Greyscale

the radially-inner vane sealing portion and the radially-inner slat sealing portion comprising different sides of the tongue (Fig 3).  
Regarding claim 17, Crawford teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the tongue is configured and located to contact a surface (downstream face(s) of 98,98A of cascade 62) of the slat facing the porting flow passage (Fig 3; when cascade translates aft-ward during deployment).  
Regarding claim 18, Crawford teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image13.png
    883
    1326
    media_image13.png
    Greyscale

Crawford further teaches the main body of the radially-inner sealing element is hollow (Fig 3 above).  
Regarding claim 22, Crawford teaches all the limitations of the claimed invention as discussed above (including claim 1). Crawford further teaches a nacelle (24) for a turbofan aircraft engine (20), the nacelle comprising the variable area fan nozzle as defined in claim 1 (as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley ‘057 in view of Todorovic 10151270.
Regarding claim 4, Gormley ‘057 teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the forward aerodynamic surface of the vane is convex relative to the porting flow passage (Figs 4-8). 
Gormley ‘057 does not teach the aft aerodynamic surface of the slat is also convex relative to the porting flow passage.  
However, Todorovic teaches a variation in cascade thrust reverser lateral wall orientation (Fig 3) in order to provide both thrust reversal and optimized downstream flow adhesion to the outer cowling (Col.5 ll.1-15). In this case, the porting flow passage is formed between the downstream-most thrust reversal wall (35, at 34) and the upstream surface of vane (30 at 33). 

    PNG
    media_image14.png
    623
    1005
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying orientation(s) of Todorovic’s cascade for the cascade strut(s) arrangement of Gormley ‘057 in order to provide both thrust reversal (or additional thrust reversal) and optimized downstream flow adhesion to the outer cowling (Todorovic, Col.5 ll.1-15).

Claims 13-18 are additionally rejected, and claim 19 is firstly rejected, under 35 U.S.C. 103 as being unpatentable over Crawford in view of Gormley 9103298 (hereinafter Gormley ‘298).
Regarding claim 13, Crawford teaches all the limitations of the claimed invention as discussed above including the radially-inner sealing element configured and disposed to provide the radially-inner sealed interface between the first structure and the second structure. 

    PNG
    media_image9.png
    883
    1326
    media_image9.png
    Greyscale

That is, Crawford teaches a radially-inner sealing element configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure (Fig 3 above).  
Additionally, Gormley ‘298 teaches a radially-inner sealing element (200 comprising main seal 204) configured and disposed to provide a radially-inner sealed interface (Fig 7) between a first fixed structure (comprising 202, 18) and a second structure (comprising 50, 54) that translates aft-ward from a stowed position to a deployed position (Figs 1-2, 4-5, and 7).

    PNG
    media_image15.png
    300
    517
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealing element (main seal 204) of Gormley ‘298 in the sealing element of Crawford in order to provide the desired sealing (without inducing high storing related loads in actuators) of the bypass channel in the stowed position while meeting deployed position aerodynamic characteristics (Gormley ‘298, Col.1 l.58 - Col.2 l.4)
Regarding claim 14, Crawford and Crawford in view of Gormley ‘298 teaches all the limitations of the claimed invention as discussed above including the radially- inner sealing element is attached to the first structure and comprises: the radially-inner vane sealing portion for interfacing with the vane when the second structure is in the stowed position; and the radially-inner slat sealing portion for interfacing with the slat when the second structure is in the deployed position.
That is, Crawford teaches the radially- inner sealing element is attached to the first structure (Fig 3) and comprises: 

    PNG
    media_image10.png
    883
    1326
    media_image10.png
    Greyscale

a radially-inner vane sealing portion for interfacing with the vane when the second structure is in the stowed position (SV in Fig 3 above); and a radially-inner slat sealing portion for interfacing with the slat when the second structure is in the deployed position (98, 86 in Fig 3).  
Additionally, Gormley ‘298 teaches the radially-inner sealing element is attached to the first structure (Fig 6) and comprises: a radially-inner vane sealing portion (204) for interfacing with the vane (Fig 7) when the second structure is in the stowed position (Fig 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radially inner vane sealing portion (main seal 204) of Gormley ‘298 in the sealing element of Crawford and Crawford in view of Gormley ‘298, in order to provide the desired sealing (without inducing high storing related loads in actuators) of the bypass channel in the stowed position while meeting deployed position aerodynamic characteristics (Gormley ‘298, Col.1 l.58 - Col.2 l.4)
Regarding claim 15, Crawford and Crawford in view of Gormley ‘298 teaches all the limitations of the claimed invention as discussed above including the radially- inner sealing element is configured to 

    PNG
    media_image11.png
    883
    1326
    media_image11.png
    Greyscale

That is, Crawford teaches the radially-inner sealing element is configured to provide a sealed interface between the forward and aft portions of the bypass duct when the second structure is in the stowed position (Fig 3; at least element S providing sealing).  
Additionally, Gormley ‘298 teaches the radially-inner sealing element (200 comprising main seal 204) is configured to provide the sealed interface between the forward and aft portions of the bypass duct when the second structure is in the stowed position (Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealing element (main seal 204) of Gormley ‘298 in the sealing element of Crawford in view of Gormley ‘298, in order to provide the desired sealing (without inducing high storing related loads in actuators) of the bypass channel in the stowed position while meeting deployed position aerodynamic characteristics (Gormley ‘298, Col.1 l.58 - Col.2 l.4)
claim 16, Crawford and Crawford in view of Gormley ‘298 teaches all the limitations of the claimed invention as discussed above. That is, Crawford teaches the radially-inner sealing element comprises a tongue (Fig 3 below) extending from a main body (Fig 3 below), 

    PNG
    media_image12.png
    883
    1326
    media_image12.png
    Greyscale

the radially-inner vane sealing portion and the radially-inner slat sealing portion comprising different sides of the tongue (Fig 3).  
Regarding claim 17, Crawford and Crawford in view of Gormley ‘298 teaches all the limitations of the claimed invention as discussed above. That is, Crawford teaches the tongue is configured and located to contact a surface (downstream face(s) of 98,98A of cascade 62) of the slat facing the porting flow passage (Fig 3; when cascade translates aft-ward during deployment).  
Regarding claim 18, Crawford and Crawford in view of Gormley ‘298 teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image13.png
    883
    1326
    media_image13.png
    Greyscale

That is, Crawford teaches the main body of the radially-inner sealing element is hollow (Fig 3 above).  
Regarding claim 19, Crawford and Crawford in view of Gormley ‘298 teaches all the limitations of the claimed invention as discussed above. Crawford further teaches a stiffener (shear web 96) for transferring loads and deflections (Col.5 ll.25-29).
Crawford and Crawford in view of Gormley ‘298 as discussed so far, does not teach the radially-inner sealing element comprises a stiffener made from a material different from a material of the main body.
However, Gormley ‘298 teaches the variable area fan nozzle vane (50, 54) translating relative to the fixed first structure (18, 202) and the sealing element (200, 204) between the vane and the fixed structure, the seal main body (204) being formed of an elastomeric material (Col.9 ll.45-53) and a seal stiffener (206) made from a material different from the material of the main body (namely sheet metal or composite laminate; Col.10 ll.35-37). 

    PNG
    media_image15.png
    300
    517
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elastomeric main seal and contrasting material stiffener as in Gormley ‘298 for the sealing element of Crawford and Crawford in view of Gormley ‘298 in order to provide the desired sealing (without inducing high storing related loads in actuators) of the bypass channel in the stowed position while meeting deployed position aerodynamic characteristics (Gormley ‘298, Col.1 l.58 - Col.2 l.4).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741